PARTIALLY CONCURRING OPINION.
I concur in the judgment just rendered but not in all of what is said in the opinion in chief, and, therefore, will set forth and limit my views herein by a separate opinion.
In my judgment what Section 9367, Code 1942, means is this, a non-resident carrier may pay in October the privilege tax on his vehicle for one year. If he does not operate the vehicle on the highways between the first of November and the date on which he offers to pay this tax, he is required to pay only the proportionate part of the annual tax thereon. *Page 276 
If the tax is not paid when due, the carrier must not only thereafter pay it, but also a penalty of 25% thereof for having failed to pay the tax when due.
If the carrier prefers he may pay the year's tax on his vehicle in October, or obtain a permit for each trip thereof, paying a stipulated amount for each permit.
For operating his vehicle without having paid the annual tax thereon and without having obtained and paid for a trip permit, he is liable for the tax due for such a permit plus 100% thereof as a penalty.
For his second failure to obtain a trip permit for the same vehicle he is liable for the full tax on the vehicle that he should have paid on it in October, plus a penalty of 25% thereof. When he pays this tax and penalty he has all the right to thereafter operate the vehicle on the state's highways that he would have had had he paid the tax in October. This right follows by operation of law and does not have to be included in the judgment of the court. The section simply requires the carrier who has not paid the annual tax on his vehicle and operates it over the state's highways a second time without having obtained a trip permit therefor, to pay the tax on the vehicle that he should have paid thereon in October, plus the penalty of 25% thereof, provided in the first paragraph of the section for not paying the tax in October.
Where the tax and penalty for the first offense have not been paid they and the tax and penalty imposed for the second offense may be recovered in the same action.
It appears from the agreed statement of facts herein that the vehicle here involved had not been operated on the state's highways prior to its seizure, consequently the state's officers were without authority to collect from the appellant the tax it could have paid on the vehicle in October plus 25% thereof.
This being true, the appellant had the right to refrain from using the license granted it for the year, tender it back to the state officers and recover the full amount *Page 277 
of the tax and penalty so paid, or, as it now desires, to apply a sufficient portion thereof to the payment of the proportionate part of the tax for the year as provided in the first paragraph of Section 9367, Code 1942.
Since the agreed statement of facts contains no excuse by the appellant for not obtaining and paying for a proper permit for operating this vehicle at the time it was seized, it was liable for, and can not here recover, the tax it should have paid for the permit plus 100% thereof, less the $6 it had paid for the defective permit.